List of Subsidiaries Exhibit 21 Name State Corporations: Golf Properties, Inc. North Carolina Jackson Place Manager, Inc. Delaware Parkway 233 North Michigan Manager, Inc. Delaware Parkway One Capital Manager, Inc. Delaware Parkway Orlando Manager, Inc. Delaware Parkway Properties General Partners, Inc. Delaware Parkway Properties One Park Ten General Partner, Inc. Delaware Partnerships: 111 Capitol Building Limited Partnership Mississippi 111 East Wacker LLC Delaware Chicago OfficeInvest LLC Delaware Jackson Place LLC Delaware Jackson Place Parking LLC Delaware Jackson Place Residences LLC Delaware Moore Building Associates LP Delaware Moore Garage LLC Delaware OJP Owner LLC Delaware Parkway 2100 Ross LLC Delaware Parkway 233 North Michigan LLC Delaware Parkway Capitol Center LLC Delaware Parkway Chicago LLC Delaware Parkway Jackson LLC Mississippi Parkway JHLIC LP Delaware Parkway Lamar LLC Mississippi Parkway Mississippi LLC Mississippi Parkway Moore LLC Delaware Parkway One Capital City Plaza LLC Delaware Parkway Orlando LLC Delaware Parkway Properties LP Delaware Parkway Properties Office Fund LP Delaware Parkway Properties Office Fund II LP Delaware Parkway Properties One Park Ten LP Delaware Parkway Realty Services LLC Delaware Parkway Realty Services of Illinois LLC Delaware Pinnacle Place LLC Delaware PKY Fund LLC Delaware PKY Fund I LLC Delaware PKY Fund II LLC Delaware PKY Fund Atlanta I LLC Delaware PKY Fund Atlanta II LLC Delaware PKY Fund Chicago I LLC Delaware PKY Fund Chicago II LLC Delaware PKY Fund Memphis I LLC Delaware PKY Fund Houston I LLC Delaware PKY Fund Orlando I LLC Delaware PKY Fund Phoenix I LLC Delaware PPOF II LLC Delaware Parkway Hancock Texas Manager, LLC Delaware Parkway Hancock Texas, LLC Delaware Parkway Fund II Austin I, LLC Delaware Parkway Atlanta Charlotte Office, LLC Delaware PKY Fund II Atlanta I, LLC Delaware PKY Fund II Charlotte I, LLC Delaware PKY Fund II Smyrna I, LLC Delaware PKY Fund II Buckhead, LLC Delaware
